                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


JOYCE RIGGS and ALFRED RIGGS,                         CIV. 16-5077-JLV

                   Plaintiffs,
                                                           ORDER
     vs.

BENNETT COUNTY HOSPITAL AND
NURSING HOME,

                   Defendant.


                                  INTRODUCTION

      Plaintiffs Joyce Riggs and Alfred Riggs filed a multi-count complaint

against the defendant, Bennett County Hospital and Nursing Home, their

former employer. (Docket 1). They allege unlawful discrimination in violation

of the Americans with Disabilities Act, 42 U.S.C. § 12201 (“ADA”), the South

Dakota anti-discrimination act, S.D.C.L. Chap. 20-13, and South Dakota

common law. Id. at pp. 1-2. Defendant denies plaintiffs’ claims. (Docket 6).

      Defendant filed a motion for summary judgment, a statement of

undisputed material facts with supporting exhibits and a supporting brief.

(Dockets 20-22 & 23-1 through 23-37). Plaintiffs filed a brief in resistance to

defendant’s motion, together with a response to defendant’s statement of

undisputed facts and plaintiffs’ statement of undisputed material facts with a

supporting exhibit. (Dockets 27-28 & 29-1). Defendant filed a reply brief in
support of its motion, together with defendant’s response to plaintiffs’

statement of undisputed material facts with a supporting exhibit. (Dockets

30-31 & 32-1). For the reasons stated below, defendant’s motion for summary

judgment is granted in part and denied in part.

                            STANDARD OF REVIEW

      Under Fed. R. Civ. P. 56(a), a movant is entitled to summary judgment if

the movant can “show that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). Once the moving party meets its burden, the nonmoving party may not

rest on the allegations or denials in the pleadings, but rather must produce

affirmative evidence setting forth specific facts showing that a genuine issue of

material fact exists. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

(1986). Only disputes over facts that might affect the outcome of the case

under the governing substantive law will properly preclude summary judgment.

Id. at p. 248. “[T]he mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.”

Id. at 247-48 (emphasis in original).

      If a dispute about a material fact is genuine, that is, if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party,

then summary judgment is not appropriate. Id. However, the moving party is

entitled to judgment as a matter of law if the nonmoving party failed to “make a

                                         2
sufficient showing on an essential element of her case with respect to which

she has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). In such a case, “there can be ‘no genuine issue as to any material

fact,’ since a complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial.” Id. at

p. 323.

      In determining whether summary judgment should issue, the facts and

inferences from those facts must be viewed in the light most favorable to the

nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587-88 (1986). The key inquiry is “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-

sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at

pp. 251-52.

                       UNDISPUTED MATERIAL FACTS

      The following recitation consists of the material facts developed from the

complaint (Docket 1 at pp. 2-13), defendant’s answer (Docket 6), the parties’

statements of undisputed material facts (Dockets 22 & 28 at pp. 12-14), the

parties’ responses to the opposing party’s statements of undisputed material

facts (Dockets 28 & 31) and other evidence where indicated. 1 Where a

statement of fact is admitted by the opposing party, the court will only


      The court quotes from the parties’ submissions without quotation
      1

marks, unless indicated.

                                        3
reference the initiating document. These facts are “viewed in the light most

favorable to the [party] opposing the motion.” Matsushita Elec. Indus. Co.,

475 U.S. at 587. The facts material to defendant’s motion for summary

judgment are as follows.

      Joyce Riggs began working at the Bennett County Hospital and Nursing

Home (“Bennett County”) in 2006. (Docket 22 ¶ 1). Joyce’s husband, Alfred

Riggs, was also employed by Bennett County as the ambulance director. Id.

¶ 2. Joyce worked as a dietary aide, purchasing-central supply-accounts

payable clerk, medication aide-certified nursing assistant, and an emergency

medical technician (“EMT”) during her tenure at Bennett County. Id. ¶ 3.

During her employment, Joyce received reprimands for poor work performance,

including: acting outside her scope of practice, unacceptable conduct,

inappropriate communication with others, engaging in inappropriate behavior

with a male nurse, and criticizing other staff members. Id. ¶ 4. During the

time period immediately preceding Joyce’s termination, she worked in central

supply, Monday through Friday, and served as an on-call EMT for the Bennett

County ambulance service. Id. ¶ 5. Some of Joyce’s primary responsibilities

in central supply included receiving goods, stocking shelves, recording delivery

of supplies, sterilizing all sterile supplies and medical waste disposal. Id. ¶ 7.




                                         4
The central supply room is where all sterile patient supplies were maintained. 2

Id. ¶ 6. Joyce was responsible for maintaining her work area in a clean

manner, using the sterilizer machine, preparing invoices and maintaining

inventory. Id. ¶ 8.

      Throughout her employment, Joyce regularly brought her dogs to work,

namely: “Katie,” a Catahoula, “Peabody,” a miniature Dachshund, and

“Cheikah,” a Dalmatian-Bluetick Coonhound. 3 Id. ¶ 9. Joyce’s dogs were

rarely restrained and often urinated throughout Bennett County’s facilities. 4

Id. ¶ 10. Lynn Ward, a registered nurse, documented the following:

      As a floor nurse on the hospital side prior to my present position, I
      had many encounters with Joyce Riggs and her dogs in the facility.
      I had requested to Joyce that she keep her dogs out of the hospital
      side of the facility while I was working as I had numerous times

      2Plaintiffs object that this statement is not presented in an admissible
form. (Docket 28 ¶ 6). Ethel Martin is a registered nurse with more than 40
years of work experience and is qualified to make the declaration from which
this statement of facts originated. (Docket 23-22 at pp. 1 & 4). Plaintiffs do
not challenge the statement as inaccurate. See D.S.D. Civ. LR 56.1(D) (“All
material facts set forth in the movant’s statement of material facts will be
deemed to be admitted unless controverted by the opposing party’s response to
the moving party’s statement of material facts.”). Plaintiffs’ objection is
overruled.

      Plaintiffs object to this statement on the basis Alfred lacked personal
      3

knowledge and there is insufficient foundation for the statement to be
admissible. (Docket 28 ¶ 9). Plaintiffs do not challenge the statement as
inaccurate. D.S.D. Civ. LR 56.1(D). Plaintiffs’ objection is overruled.
      4Plaintiffs object to this statement on the basis Alfred lacked personal
knowledge and there is insufficient foundation for the statement. (Docket 28
¶ 10). Plaintiffs do not challenge the statement as inaccurate. D.S.D. Civ. LR
56.1(D). Plaintiffs’ objection is overruled.


                                        5
      cleaned up dog urine from the floor, and didn’t feel it was
      appropriate in an acute care setting. The dogs were often found
      running in the hallway or down the passage to the nursing home.
      The dogs were seldom on a leash. 5

Id. ¶ 11. Registered nurse Jennifer Risse, the director of nursing in the

nursing home side of Bennett County, noted “there were a number of times

where I witnessed Joyce Riggs bringing her dogs to work with her. The dogs

were never restrained and would run freely throughout the hospital.” 6 Id.

¶ 12; see also Docket 23-30 at pp. 3:7-8:7 In a 2012 memorandum, RN Risse

wrote:

      [Cheikah] was friendly enough and some of the residents did enjoy
      her. The issue became that [Joyce] would not follow the policy and
      keep her dog restrained or out of the dining area. The dog would
      wander freely in and out of resident rooms and at times had an issue
      of getting excited and urinating on the floor. This was not only an
      Infection Control issue, but also a safety issue for our residents. 8

Id. ¶ 13. Joyce’s supervisor, Katie Dillon, cleaned up urine from all three dogs



      5 Plaintiffs object to this statement on the basis RN Ward lacked personal
knowledge and there is insufficient foundation for the statement. (Docket 28
¶ 11). RN Ward’s statement is based on her own personal observations.
Plaintiffs’ objection is overruled.
      6Plaintiffs object to this statement on the basis no witness had personal
knowledge to support the statement and it lacks foundation. (Docket 28
¶ 12). RN Risse’s statement is based on her personal observations. Plaintiffs’
objection is overruled.
      7The court cites to the transcript pages as they appear in CM/ECF, not to
the transcript page numbers.
      8See footnote 6, except the reference is to Docket 28 ¶ 13. Plaintiffs’
objection is overruled.


                                        6
as well as Peabody’s bowel movements. 9 Id. ¶ 14. Ms. Dillon reported “[o]ne

incident happened with the Catahoula [Katie] where she was afraid and voided

on an upholstered chair down by the emergency/x-ray area. Joyce spent quite

awhile [sic] shampooing upholstery that day.” 10 Id. ¶ 15.

      Alfred admitted Joyce’s dogs were not always restrained, “there were

some times I did not see a leash, but they were always with Joyce or they were–

you know, may not necessarily be right beside her . . . .” Id. ¶ 16. Joyce

acknowledged an occasion where one of her dogs ate food off a plate on the

floor in the TV room. (Docket 23-28 at pp. 19:7-11 & 20:10-20).

Maintenance manager Lenny Allison was upset about the dog eating food off a

resident’s plate. (Docket 22 ¶ 18). He yelled and kicked at Joyce’s dog. Id.

Mr. Allison and Joyce screamed and swore at each other in the presence of the

residents. Id. This incident prompted RN Risse to request the

implementation of a pet policy. Id. In June 2012, Bennett County

implemented a “Pet Policy.” Id. ¶ 19; see also Docket 23-9.




      9Plaintiffs object to this statement on the basis no witness had personal
knowledge to support the statement and it lacks foundation. (Docket 28
¶ 14). Plaintiffs acknowledge Ms. Dillon cleaned up urine left by Joyce’s dogs.
Id. Plaintiffs’ objection is overruled.
      10Plaintiffs object to this statement on the basis no witness had personal
knowledge to support the statement and it lacks foundation. (Docket 28
¶ 15). The objection is granted in part and overruled in part. The court has
not included a statement which constituted speculation on the part of the
declarant.


                                        7
      In August 2012, Ethel Martin became the CEO of Bennett County. 11

(Docket 22 ¶ 22). Ms. Martin, formerly Ethel Frein, had been an employee of

Bennett County since 1999. (Docket 1 ¶ 7). In September 2012, CEO Martin

implemented a “Pet Visitation Policy.” (Docket 22 ¶ 24; see also Docket

23-100. The Pet Visitation Policy allowed pets to be in Bennett County’s

facilities only for visitation purposes and restricted pets from the dining area,

food preparation areas, laundry, supply storage areas, medication preparation

areas and isolation areas. (Docket 22 ¶ 25). The policy required that at all

times the animals must be supervised and restrained on a leash. Id. ¶ 26.

      On November 29, 2012, Joyce was suspended for the afternoon and the

next day as the result of a conflict with another employee. 12 Id. ¶ 33. Later

that day, Joyce attempted suicide. Id. ¶ 35. She was transported to the

Rapid City Regional Hospital (“RCRH”). Id. ¶ 36. Her RCRH medical records




      11Plaintiffs object to this statement as coming from an inadmissible
pleading. (Docket 28 ¶ 22). The pleading in question is plaintiffs’ complaint
(Docket 1 ¶ 11) to which defendant had no objection (Docket 6 ¶ 11). See Fed.
R. Civ. P. 8(b)(6) (“An allegation . . . is admitted if . . . the allegation is not
denied.” Plaintiffs acknowledge “the statement is undisputed.” (Docket 28
¶ 22). Plaintiffs’ objection is overruled.
      12Plaintiffs object to the specific content of defendant’s statement of
undisputed material facts as not being based on personal knowledge, without
foundation and constituting inadmissible hearsay. (Docket 28 ¶ 33). Without
waiving their objection, plaintiffs acknowledge the statement is undisputed but
claim the statement is not material. Id. The court finds the specific content
of the statement is not material, but the incident is necessary to provide
context for subsequent events. Plaintiffs’ objection is granted in part and
denied in part.

                                         8
charted an assessment of “[m]ajor depressive disorder, recurrent, severe

without psychotic features” and “[r]ule out posttraumatic stress disorder”

(“PTSD”). Id.; see also Docket 23-16 at p. 4. The discharge summary on

December 2, 2012, contained the same two assessments. (Docket 22 ¶ 37; see

also Docket 23-17 at p. 1).

        When Joyce returned to work, CEO Martin and Ms. Dillon met with

Joyce to follow-up on her suspension and to ensure she was able to return to

work. 13 Id. ¶ 38. CEO Martin instructed Joyce to let Ms. Dillon know if Joyce

was having a bad day and she would be allowed to go home. 14 Id.

¶ 39.

        Joyce had no write-ups or outbursts for the remainder of 2012 and 2013,

despite not having her dogs at work with her. Id. ¶ 40. During this period

Joyce never left work because she was having a bad day. Id. Joyce met all

the necessary requirements to perform the essential functions of her job and

performed those duties and responsibilities from 2012 until November 2014,

even though Cheikah was not with her at work during this period. (Docket

22 ¶ 54).


        Plaintiffs object to this statement on the basis no witness had personal
        13

knowledge to support the statement and it lacks foundation. (Docket 28
¶ 38). Plaintiffs acknowledge “the statement is undisputed.” Id. Plaintiffs’
objection is overruled.

        Plaintiffs object to this statement on the basis no witness had personal
        14

knowledge to support the statement and it lacks foundation. (Docket 28
¶ 39). Plaintiffs acknowledge “the statement is undisputed.” Id. Plaintiffs’
objection is overruled.


                                        9
      Sometime in late October or early November 2014, CEO Martin took a

leave of absence for medical purposes. (Docket 1 ¶ 27). During this time

period Joyce made a request of Ms. Dillon to permit Cheikah to come to work

with her. Id. ¶ 28. Through a series of staff communications, CEO Martin

advised Bennett County Chief Financial Officer (“CFO”) Judy Soderli that some

research needed to be completed on Joyce’s request. (Docket 1 ¶ 31). CEO

Martin concluded Bennett County had no policy regarding a request for an

accommodation of service animals on the premises. Id. ¶ 34.

      On November 3, 2014, Joyce requested that Cheikah be allowed to come

to work with her as her “service dog” as a reasonable accommodation. 15

(Docket 22 ¶ 41; see also Docket 23-32 at pp. 1 & 39). In support of her

request, Joyce provided a “US Service Dog” certificate which she purchased

online. (Dockets 22 ¶ 43; 23-12 & 23-13). Joyce believed Cheikah was her

“service dog” by virtue of this certificate. (Docket 22 ¶ 46). Joyce indicated

the request to bring Cheikah to work was an ADA request for a reasonable

accommodation. Id. ¶ 47. Joyce did not request an accommodation to permit

Cheikah to accompany her on the ambulance. (Dockets 22 ¶ 42 &

28 ¶ 42).


      15 Plaintiffs object to this statement as inadmissible hearsay and failing to
acknowledge a finding of the South Dakota Division of Human Rights
(“SDDHR”) Determination of Probable Cause. (Docket 28 ¶ 41) (referencing
Docket 23-32 at p. 39). The Determination of Probable Cause contains the
following declaration: “Ms. Martin testified that [Joyce] requested reasonable
accommodation for her disability on or about November 3, 2014 and January
13, 2015[,] and [Joyce] does not dispute this.” (Docket 23-32 at p. 39).
Plaintiffs’ objection is overruled.

                                        10
      On November 6, 2014, CEO Martin instructed Ms. Dillon to tell Joyce

that Bennett County did not have a service dog policy, but that they were

creating a policy. Id. ¶ 39. Pending that process, Bennett County asked

Joyce to abide by the pet policy currently in place. Id. Ms. Dillon was

instructed to ask Joyce if she was requesting a reasonable accommodation.

Id. ¶ 38.

      On December 2, 2014, CEO Martin met with Joyce and asked how she

could function on the ambulance crew when working in the office appeared to

be stressful. (Docket 22 ¶ 41). CEO Martin expressed concern about what

would be done with Joyce’s dog when Joyce was required to respond to an

ambulance call. Id. ¶ 42; see also Dockets 6 ¶ 42 and 22 ¶ 42. Joyce

responded that she wanted Ms. Dillon to take care of Cheikah during

ambulance service calls. 16 (Docket 22 ¶ 42; see also Docket 6 ¶ 42).

      On December 5, 2014, Joyce was given a copy of Bennett County’s

reasonable accommodation policy, together with a medical inquiry form in

support of a reasonable accommodation. 17 (Docket 1 ¶ 43). Joyce was asked

to have her medical provider fill out the form to ascertain what disability she

had and what reasonable accommodation was necessary. (Docket

22 ¶ 48).


      16Plaintiffs object to this statement as not being made upon personal
knowledge and lacking foundation. (Docket 28 ¶ 42). Plaintiffs acknowledge
“this fact is undisputed.” Id. Plaintiffs’ objection is overruled.
      17 The reasonable accommodations policy appears in the record as Docket
23-19.

                                        11
      On January 5, 2015, Lyle P. Christopherson, DO, Joyce’s psychiatrist,

completed the form. (Dockets 1 ¶ 44; 22 ¶ 49 & 26 at p. 2). To the question

“[d]oes the employee have a physical or mental impairment?” Dr.

Christopherson checked “[y]es.” (Docket 23-20 at p. 1). He identified “the

impairment or the nature of the impairment” as “[d]pression & PTSD.” Id.

      The introduction to the second question contained the following:

      Answer the following question based on what limitations the
      employee has when . . . her condition is in an active state and what
      limitations the employee would have if no mitigating measures were
      used. Mitigating measures include things like medication, medical
      supplies, equipment, hearing aids, mobility devices, the use of
      assistive technology, reasonable accommodations or auxiliary aids
      or services, prosthetics, learned behavioral or adaptive neurological
      modifications, psychotherapy, behavioral therapy, and physical
      therapy. Mitigating measures do not include ordinary eyeglasses
      or contact lenses.

Id. Following this introduction, the second question was “[d]oes the

impairment substantially limit a major life activity as compared to most people

in the general population?” to which Dr. Christopherson answered “[y]es.” Id.

When asked to “[d]escribe the employee’s limitations when the impairment is

active,” Dr. Christopherson wrote “mood fluctuation.” Id. When asked “what

major life activity(s) (includes major bodily functions) is/are affected?” Dr.

Christopherson wrote “n/a.” Id. When asked to identify the “[m]ajor bodily

functions,” Dr. Christopherson wrote “n/a.” Id.

      The form included three “[q]uestions to help determine whether an

accommodation is needed.” Id. at p. 2. The preamble to the questions was:


                                        12
“[a]n employee with a disability is entitled to an accommodation only when the

accommodation is needed because of the disability.” Id. Dr. Christopherson

answered the following questions:

      1.    What limitation(s) is interfering with job performance or
            accessing a benefit of employment?

            Companion dog

      2.    What job function(s) or benefits of employment is the
            employee having trouble performing or accessing because of
            the limitation?

            all

      3.    How does the employee’s limitation(s) interfere with his/her
            ability to perform the job function(s) or access a benefit of
            employment?

            Marked [increase] in depression when dog was banned

Id.; see also Docket 22 ¶ 50.

      The final two questions were “to help determine effective accommodation

options.” (Docket 23-20 at p. 2). The preamble to those two questions stated:

      If an employee has a disability and needs an accommodation
      because of the disability, the employer must provide a reasonable
      accommodation, unless the accommodation poses an undue
      hardship. The following questions may help suggest effective
      accommodations.

Id. Dr. Christopherson answered the following questions:

      1. Do you have any suggestions regarding possible accommodations
         to improve job performance? If so what are they? Let her have
         her dog back.




                                      13
      2. How would your suggestions improve the employee’s job
         performance? See 1 above.

Id.

      While Cheikah was not specifically trained by an outside service, Joyce

personally trained Cheikah “for PTSD/obedience.” (Docket 28 ¶ 52; see also

Docket 22 ¶ 52). Joyce contends that to prevent her from going into an

anxiety attack Cheikah would get in front of Joyce, look at her and whine.

(Docket 28 ¶ 52). If Joyce ignores this response, Cheikah will jump up on

Joyce, take her to the door and according to Joyce, prevent her from going into

an anxiety attack. Id.; see also Docket 28 ¶ 53).

      On January 13, 2015, Alfred delivered to CEO Martin Joyce’s formal

reasonable accommodation request together with the completed medical

inquiry form. (Docket 1 ¶ 48). CEO Martin understood Joyce was making a

reasonable accommodation request. (Docket 23-30 at p. 7:20-22). The next

day, CEO Martin spoke with Joyce, acknowledged receipt of the documents and

indicated the reasonable accommodation committee would try to meet the

following week. (Docket 1 ¶ 49).

      Joyce requested CEO Martin meet with Joyce, Dr. Christopherson and

Joyce’s therapist to discuss bringing Cheikah to work as her service dog.

(Docket 28 at p. 13 ¶ 8). CEO Martin refused to attend such a meeting.

(Docket 29-1 at p. 3:16-4:1).




                                      14
          On January 21, 2015, the reasonable accommodation committee

composed of CEO Martin, CFO Soderli and Ms. Dillon met to consider Joyce’s

accommodation request. (Docket 1 ¶ 51). Along with other facts and

circumstances, 18 the committee reviewed Joyce’s job description, her two most

recent performance evaluations, her attendance record, considered whether

she had received any verbal or written warnings over the past year, considered

whether there were any concerns or complaints which Joyce had made to her

supervisor concerning her ability to perform her duties and considered the

medical inquiry form completed by Dr. Christopherson. Id. ¶ 53; see also

Docket 6 ¶ 53. The committee found no significant changes in Joyce’s job

duties occurred during the past year, her performance evaluations showed

improvements, her attendance record was very good, she had not received any

verbal or written warning relating to her job performance over the past year

and Joyce had not mentioned any specific stressors. (Docket 1 ¶ 54). On

January 28, 2015, the committee provided Joyce with its written denial of her

request for a reasonable accommodation, that is, to bring Cheikah to work with

her. Id. ¶ 58; see also Dockets 22 ¶ 55 and 23-21.




      18  Defendant does not identify other facts or circumstances. See Docket
6 ¶ 53.


                                        15
      According to CEO Martin, after the request was denied, Joyce’s behavior

at Bennett County became disruptive and unprofessional. 19 (Docket 22 ¶ 56).

On February 4, 2015, Joyce told Ms. Dillon that Joyce wished CEO Martin

would get beaten “so bad she can never do anything to anyone again” and

referred to her as a “bitch.” 20 Id. ¶ 57.

      On February 26, 2015, Joyce appeared at a meeting of the Bennett

County Board of Directors. (Dockets 1 ¶ 62 & 6 ¶ 62). Joyce demanded that

the Board listen to her complaints about the reasonable accommodation

committee. 21 (Docket 22 ¶ 58). Because Joyce was not on the agenda, Board

President David Jones asked Joyce to follow the appropriate policy and get on

the agenda for the following week’s meeting. 22 Id. Mr. Jones instructed Joyce



      19Plaintiffs object to CEO Martin’s statement as self-serving and
inadmissible hearsay. (Docket 28 ¶ 56). CEO Martin’s statement is a sworn
affidavit and expresses the declarant’s opinion as to Joyce’s conduct. (Docket
23-32 at pp. 1-4). Plaintiffs’ objection is overruled.
      20Plaintiffs object to Ms. Dillon’s statement as inadmissible hearsay and
irrelevant to any of Joyce’s causes of action. (Docket 28 ¶ 57). Ms. Dillon’s
statement is a sworn affidavit and describes Joyce’s statements to the
declarant. (Docket 23-32 at pp. 18-20). Plaintiffs do not challenge the
declarant’s statement as inaccurate. D.S.D. Civ. LR 56.1(D). Plaintiffs’
objection is overruled.
      21Plaintiffs object on the basis the affidavits of CEO Martin and Board
President David Jones are inadmissible hearsay and self-serving. (Docket 28
¶ 58). The affidavits are sworn testimony and Plaintiffs do not challenge the
declarants’ statements as inaccurate. D.S.D. Civ. LR 56.1(D). Plaintiffs’
objection is overruled.

      22See footnote 21. Plaintiffs’ objection is overruled.


                                         16
to follow the steps outlined in the grievance procedure. 23 Id. ¶ 59. Joyce

stormed out of the room, slammed the door and was heard yelling down the

hallway as she left. 24 Id.

      On March 2, 2015, CEO Martin attempted to speak with Joyce about her

disrespectful and disruptive attitude and conduct, but Joyce refused to

listen. 25 Id. ¶ 60. Bennett County terminated Joyce’s employment that day.

(Dockets 1 ¶ 68 and 6 ¶ 68). Bennett County’s stated reasons for termination

included Joyce’s continuing insubordination toward the administration, her

failing to follow facility policies and her attempts to polarize staff against

management through misrepresentation of facts. (Docket 1 ¶ 69).

      On March 11, 2015, Alfred delivered to CEO Martin an envelope

addressed to “whom it may concern,” containing Joyce’s appeal of her

termination. Id. ¶ 72; Docket 6 ¶ 72. That same day Joyce filed a charge of

discrimination with the SDDHR alleging Bennett County discriminated and




      23See footnote 21, except the reference is to Docket 28 ¶ 59. Plaintiffs’
objection is overruled.

      24See footnote 21. Plaintiffs’ objection is overruled.

      25 Plaintiffs object to CEO Martin’s statement as self-serving and hearsay.
(Docket 28 ¶ 60). CEO Martin’s statement is a sworn affidavit and expresses
the declarant’s opinion as to Joyce’s conduct. (Docket 23-32 at pp. 1-4).
Plaintiffs do not challenge the statement as inaccurate. D.S.D. Civ. LR
56.1(D). Plaintiffs’ objection is overruled.


                                         17
retaliated against her in violation of the ADA by terminating her employment

after she requested that Cheikah be allowed at work with her. (Docket 22

¶ 63; see also Docket 23-33 at pp. 8-9).

      On March 12, 2015, Joyce filed a claim for unemployment benefits with

the South Dakota Unemployment Insurance Division (“SDUID”). (Docket

22 ¶ 64. On March 16, 2015, Bennett County filed its opposition to Joyce’s

claim for unemployment benefits due to her workplace misconduct. Id. ¶ 65.

On March 18, 2015, CEO Martin received a copy of Joyce’s SDDHR charge of

discrimination. (Docket 1 ¶ 78).

      On March 18, 2015, Certified Nurse Practitioner (“CNP”) Nancy Webb

completed a form for the SDUID which indicated Joyce suffered from

depression and PTSD. 26 (Dockets 23-34). CNP Webb noted she had treated

Joyce for these conditions since 2004, with the most recent examination

occurring on March 2, 2015. Id.     CNP Webb referred to Cheikah as Joyce’s

“[s]ervice dog” which “helps calm at times of anxiety.” (Dockets 28 ¶ 53 &

23-34).

      On March 19, 2015, Alfred met with CEO Martin and Bennett County’s

Human Resources (“HR”) Director Melanie Peil. (Docket 1 ¶ 83). Alfred asked

them to permit Joyce to return to work with the ambulance service. Id. ¶ 84.



      The court presumes Dr. Christopherson works with CNP Webb at the
      26

Bennett County Community Health Center, a facility not associated with
Bennett County. (Docket 23-34).

                                       18
CEO Martin told Alfred she could not hire Joyce back into the most stressful

department in the facility. Id. ¶ 85.

      On March 26, 2015, SDUID concluded Joyce was disqualified from

receiving unemployment insurance benefits. (Dockets 1 ¶ 86 & 23-32 at

p. 15 ¶ 33). Joyce appealed that decision to the South Dakota Department of

Labor and Regulation Unemployment Insurance Appeals Division (“Appeals

Division”). Id.

      At a meeting on April 7, 2015, CEO Martin chastised Alfred because he

had used a Bennett County ambulance to perform personal errands after

transporting a patient from Martin, South Dakota to Rapid City, South Dakota.

(Docket 1 ¶ 88). The next day CEO Martin drafted a new Bennett County

policy which prohibited staff from using ambulances for personal errands. Id.

¶ 89; see also Docket 23-35 at p. 14.

      On April 20, 2015, a hearing was held before an Appeals Division

administrative law judge (“ALJ”). 27 (Docket 22 ¶ 67). On April 28, 2015, the

ALJ entered findings of fact, conclusions of law and an order affirming the

decision of the SDUID. Id. ¶ 70.




      27 The hearing was conducted by telephone conference call during which
Joyce, Alfred, Shana Rosentrater, CNP Weber, CEO Martin and Ms. Dillon
testified. (Docket 23-32 at p. 12).


                                        19
      Between April and June 2015, CEO Martin received numerous

complaints about Alfred’s employment performance. 28 Id. ¶ 71. Alfred agreed

it was a problem for Bennett County not to be able to reach him as the

ambulance director when ground transportation was needed. Id. ¶ 78. Alfred

was terminated on June 2, 2015. (Docket 1 ¶ 97). Bennett County’s reasons

for his dismissal included: substandard performance, insubordination, failing

to follow the proper chain of command, overstepping scope of practice and past

unauthorized use of the ambulance for personal errands. Id.

      On July 24, 2015, Joyce filed a second charge of discrimination alleging

Bennett County retaliated against her by opposing her application for

unemployment benefits in violation of the South Dakota Human Relations Act

(“SDHRA”) (“second charge”). (Docket 22 ¶ 83; see also Docket 23-33 at

pp. 1-2). On the same day, Alfred filed a charge of discrimination with the

SDDHR alleging he was retaliated against for “participating and assisting”

Joyce in her efforts to enforce her rights under the ADA. Id. ¶ 84.

      On July 31, 2015, the SDDHR issued a determination of probable cause

in Joyce’s favor on her charge of failure to accommodate and her claim of



      28Plaintiffs object to CEO Martin’s statement as self-serving and
inadmissible hearsay. (Docket 28 ¶ 71). CEO Martin’s statement is a sworn
affidavit and details the declarant’s receipt of complaints from other employees
of Alfred’s performance. (Docket 23-35 at pp. 26-29). The underlying
complaints are detailed in sworn affidavits. Id. at pp. 30-36. Plaintiffs do not
challenge the statements as inaccurate. D.S.D. Civ. LR 56.1(D). Plaintiffs’
objection is overruled.

                                       20
retaliatory discharge. (Dockets 1 ¶ 98 & 22 ¶ 82). On June 2, 2016, the

United States Equal Employment Opportunity Commission (“EEOC”) adopted

the SDDHR’s finding in favor of Joyce on her charges of failure to accommodate

and retaliatory discharge and issued a dismissal and notice of right to sue

letter. (Docket 1 ¶ 103).

      On December 1, 2015, SDDHR issued a no probable cause determination

and dismissed Joyce’s second charge. (Dockets 1 ¶ 104 & 22 ¶ 85). Joyce

appealed the SDDHR’s second charge dismissal to the Sixth Judicial Circuit

Court in Hughes County, South Dakota. (Docket 22 ¶ 86). A circuit court

judge affirmed SDDHR’s second charge dismissal. Id. ¶ 87. Joyce appealed

the circuit court decision to the South Dakota Supreme Court. Id. ¶ 88. On

June 27, 2018, the Supreme Court “remanded [the case] back to [SDDHR] for

further proceedings . . . [to] consider [Joyce’s] March 2 and March 11 letters,

the Hospital’s articulated reason for terminating [her], and any evidence of

pretext.” Riggs v. Bennett County Hospital and Nursing Home, 915 N.W.2d

156, 161 (S.D. 2018).

      The South Dakota Supreme Court also addressed Joyce’s claim “that her

interruption of the February 26, 2015, board meeting . . . [was a] protected

activit[y].” Id. at 160 n.2. The court ruled “[w]hile appealing adverse

employment action may be protected activity generally, interrupting a board

meeting is not.” Id. (referencing Kiel v. Select Artificials, Inc., 169 F.3d 1131,

1136 (8th Cir. 1999) (“Although contesting an unlawful employment practice is

                                        21
protected conduct, the anti-discrimination statutes do not insulate an

employee from discipline for violating the employer’s rules or disrupting the

workplace.”)).

      On December 1, 2015, the SDDHR issued a no probable cause

determination on Alfred’s charge of discrimination. (Docket 22 ¶ 89). Alfred

appealed that adverse decision to the Sixth Judicial Circuit Court in Hughes

County, South Dakota. Id. ¶ 90. While Alfred’s case was on appeal, on

August 9, 2016, the EEOC issued a dismissal and notice of rights with respect

to Alfred’s charge of discrimination. (Docket 1 ¶ 108). On December 23,

2016, the circuit court reversed and remanded the decision against Alfred back

to SDDHR. Id.; see also Docket 23-37 at p. 1. On January 17, 2017, SDDHR

issued a second no probable cause determination on Alfred’s charge of

discrimination. (Dockets 22 ¶ 91 & 23-37 at p. 1). Alfred did not appeal that

decision. (Docket 22 ¶ 91).

                                   ANALYSIS

      Bennett County seeks summary judgment as to all of plaintiffs’ claims on

the following grounds:

      1.    Joyce is not disabled as defined in the ADA;

      2.    Joyce’s failure to accommodate claim fails because she
            cannot establish her requested accommodation was
            reasonable on its face;

      3.    Joyce’s retaliation claim fails because applying for
            unemployment benefits is not a protected activity under the
            ADA;

                                       22
      4.     Bennett County did not engage in extreme or outrageous
             conduct to support a claim for intentional infliction of
             emotional distress; and

      5.     Alfred’s retaliation claim fails because he cannot establish he
             engaged in protected activities and because Bennett County
             terminated his employment for a legitimate,
             nondiscriminatory reason.

(Docket 21 at pp. 1-2).

I.    AMERICANS WITH DISABILITIES ACT

      REASONABLE ACCOMMODATION CLAIM

      The ADA prohibits discriminating against a “qualified individual” on the

basis of disability. 42 U.S.C. § 12112(a). A “qualified individual” is one “who,

with or without reasonable accommodation, can perform the essential

functions” of her job. 42 U.S.C. § 12111(8). “To establish a claim under the

ADA, a plaintiff must show (1) that she is disabled within the meaning of the

Act; (2) that she is qualified to perform the essential functions of the job either

with or without accommodation; and (3) that she has suffered adverse

employment action because of the disability.” Fjellestad v. Pizza Hut of

America, Inc., 188 F.3d 944, 948 (8th Cir. 1999). See also Liljedahl v. Ryder

Student Transportation Services, Inc., 341 F.3d 836, 841 (8th Cir. 2003).

Termination from employment is an adverse employment action. Hill v.

Walker, 737 F.3d 1209, 1219 (8th Cir. 2013); Cross v. Cleaver, 142 F.3d 1059,

1073 (8th Cir. 1998).




                                         23
      The United States Court of Appeals for the Eighth Circuit interprets the

“because of” element of a prima facie ADA discrimination claim as requiring the

plaintiff “to present direct or indirect evidence showing a causal link between

the adverse employment action and [the] disability.” Brown v. City of

Jacksonville, 711 F.3d 883, 889 (8th Cir. 2013) (citing Griffith v. City of Des

Moines, 387 F.3d 733, 736 (8th Cir. 2004)).

      A plaintiff bringing a claim under the ADA may survive a motion for

summary judgment in two ways. First, if the plaintiff can provide “direct

evidence” of discrimination, summary judgment is not appropriate. Griffith,

387 F.3d at 736. “Direct evidence in this context is not the converse of

circumstantial evidence . . . . Rather, direct evidence [of discrimination] by

‘showing a specific link between the alleged discriminatory animus and the

challenged decision, sufficient to support a finding by a reasonable fact finder

that an illegitimate criterion action motivated’ the adverse employment action.”

Id. (citing Thomas v. First National Bank of Wynne, 111 F.3d 64, 66 (8th Cir.

1997)). “Thus, ‘direct’ refers to the causal strength of the proof, not whether it

is ‘circumstantial’ evidence. A plaintiff with strong (direct) evidence that illegal

discrimination motivated the employer’s adverse action does not need the

three-part McDonnell Douglas 29 analysis to get to the jury, regardless of

whether [her] strong evidence is circumstantial.” Id.



       McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
      29



                                         24
      Second, “if the plaintiff lacks evidence that clearly points to the presence

of an illegal motive, [s]he must avoid summary judgment by creating the

requisite inference of unlawful discrimination through the McDonnell

Douglas analysis, including sufficient evidence of pretext.” Id. (referencing

Harvey v. Anheuser–Busch, Inc., 38 F.3d 968, 971 (8th Cir. 1994)). Under the

McDonnell-Douglas analysis, the plaintiff must establish a prima facie case of

discrimination by a preponderance of the evidence. Texas Department of

Community Affairs v. Burdine, 450 U.S. 248, 253-54 (1981).

      If the plaintiff presents a prima facie case of disability discrimination, the

employer then must show a legitimate, nondiscriminatory reason for the

adverse employment action. McDonnell Douglas Corp., 411 U.S. at 802. If

the employer establishes a legitimate nondiscriminatory reason for the adverse

employment action, the burden shifts back to the plaintiff to show that the

employer’s reason is a pretext for discrimination. Id. at 804. While the

burden of production may shift between the plaintiff and the defendant, the

plaintiff “retains the burden of persuading the trier of fact that . . . she has

been the victim of illegal discrimination . . . .” Cravens v. Blue Cross & Blue

Shield of Kansas City, 214 F.3d 1011, 1016 (8th Cir. 2000). “[S]ummary

judgment is proper if the plaintiff fails to establish any element of . . . her

prima facie case.” Id.

      The court addresses the elements of Joyce’s disability claim in the

manner most efficient to resolve defendant’s summary judgment motion.

                                         25
1.     DISABILILTY

       “The ADA defines disability as ‘(A) a physical or mental impairment that

substantially limits one or more of the major life activities of such individual;

(B) a record of such an impairment; or (C) being regarded as having such an

impairment.’ ” Fjellestad, 188 F.3d at 948 (citing 42 U.S.C. § 12102(2)).

“Major life activities include caring for one’s self, performing manual tasks,

walking, seeing, hearing, breathing, learning and working.” Id. (citing

29 CFR. § 1630.2(i)). “An impairment is ‘substantially limiting’ if it renders an

individual unable to perform a major life activity that the average person in the

general population can perform, or if it significantly restricts the condition,

manner, or duration under which an individual can perform a particular major

life activity as compared to an average person in the general population.” Id.

at 948-49 (citing 29 CFR § 1630.2(j)(1)(i)-(ii)). “[T]he determination of whether

an individual is substantially limited in a major life activity must be made on a

case by case basis.” Id. at 949.

       The 2008 amendments to the ADA made clear that a person is brought

under the definition of “disabled” when she is subjected to an adverse

employment action “because of an actual or perceived physical or mental

impairment whether or not the impairment limits or is perceived to limit a

major life activity.” 42 U.S.C. § 12102(3)(A); see also Brown, 711 F.3d at

889.



                                        26
      For purposes of analyzing defendant’s summary judgment motion, the

court finds Dr. Christopherson documented Joyce suffers from a mental

impairment that affects her major activities of life. (Docket 28 at p. 12 ¶ 1).

He identified PTSD and depression as those mental impairments. (Docket

23-20 at p. 1). Joyce is disabled for purposes of her ADA claim. 42 U.S.C.

§ 12202(2).

2.    REASONABLE ACCOMMODATION

      An employee requesting an accommodation must “make a facial showing

that reasonable accommodation is possible and that the accommodation will

allow her to perform the essential functions of the job.” Burchett v. Target

Corporation, 340 F.3d 510, 517 (8th Cir. 2003). Essential functions of the job

are “the fundamental job duties of the employment position the individual with

a disability holds . . . .” 29 CFR § 1630.2(n)(1). The employee must show the

requested accommodation is “reasonable on its face.” U.S. Airways, Inc. v.

Barnett, 535 U.S. 391, 401 (2002).

      “[O]nce the plaintiff makes ‘a facial showing that reasonable

accommodation is possible,’ the burden of production shifts to the employer to

show that it is unable to accommodate the employee.” Cravens, 214 F.3d at

1016 (citing Benson v. Northwest Airlines, Inc., 62 F.3d 1108, 1112 (8th Cir.

1995) (internal citation omitted). Accommodations are not reasonable if the

employer “can demonstrate that the accommodation would impose undue

hardship on the operation of the business.” 42 U.S.C. § 12112(5)(A). “[T]he

                                        27
ADA does not require an employer to create a new position to accommodate a

disabled employee or to shift the essential functions of the position to other

employees.” Fjellestad, 188 F.3d at 950. “[A]n employer need not reallocate

or eliminate the essential functions of a job to accommodate a disabled

employee.” Id.

      “ ‘[A]n accommodation that would cause other employees to work harder,

longer, or be deprived of opportunities is not mandated’ under the ADA.”

Minnihan v. MediaCom Communications Corp., 779 F.3d 803, 813 (8th Cir.

2015). “[A]n employer need not . . . eliminate the essential functions of a job

to accommodate a disabled employee.” Fjellestad, 188 F.3d at 950.

      On November 3, 2014, Joyce made a formal request for an

accommodation by asking to be allowed to bring Cheikah to work with her. 30

(Docket 28 at p. 13 ¶ 9). The question then becomes: was Joyce’s request for

an accommodation reasonable? The court finds this question must be

answered in the negative.

      By Joyce’s own admissions, she wanted Cheikah to accompany her to

work, but expected other Bennett County employees to supervise Cheikah




       For purposes of summary judgment analysis, the court will assume
      30

with the assistance of Cheikah, Joyce could perform the essential functions of
her position.


                                        28
while Joyce was on ambulance calls. 31 Bennett County demonstrated it could

not expect other employees to supervise Cheikah in Joyce’s absence. This

would “impose an undue hardship on the operation of [Bennett County].”

42 U.S.C. § 12112(5)(A). Requiring other Bennett County employees to take

over supervision of Cheikah is not “reasonable on its face.” U.S. Airways, Inc.,

535 U.S. at 401.

      Joyce fails to show her requested accommodation was reasonable.

Bennett County’s motion for summary judgement as to count I is granted.

Count I of Joyce’s complaint, a failure to accommodate claim under the ADA, is

dismissed.

      RETALIATORY DISCHARGE CLAIMS

      1. UNLAWFUL DISCHARGE FOR SEEKING AN ACCOMMODATION

      In count II of her complaint, Joyce asserts while she was engaged in a

protected activity, that is, repeatedly requesting an accommodation for her

disability, Bennett County engaged in an unlawful, retaliatory termination of

her employment. (Docket 1 ¶¶ 115-18).

      The ADA specifically prohibits retaliation against an employee engaged in

a protected activity. “No person shall discriminate against any individual


      31Because of this analysis, the court concludes it is not necessary to
resolve (1) whether Cheikah’s training qualified it as a service dog; (2) whether
Cheikah’s sporadic lack of bladder control while in the building still permitted
him to qualify as a service dog; or (3) whether permitting Cheikah to
accompany Joyce in the Central Supply room constituted a reasonable
accommodation.

                                        29
because such individual has opposed any act or practice made unlawful by this

chapter or because such individual made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under

this chapter.” 42 U.S.C. § 12203(a). “To prove a retaliation claim, a plaintiff

must show (1) that . . . she engaged in statutorily protected activity; (2) an

adverse employment action was taken against . . . her; and (3) a causal

connection exists between the two events.” Green v. Franklin National Bank

of Minneapolis, 459 F.3d 903, 914 (8th Cir. 2006) (internal citations omitted);

see also Hill v. Walker, 737 F.3d 1209, 1218 (8th Cir. 2013) (To succeed on an

ADA retaliation claim, Joyce must establish “(1) she engaged in a statutorily

protected activity, (2) the employer took an adverse action against [her], and

(3) there was a causal connection between the adverse action and the protected

activity.”).

       The court already concluded Joyce was engaged in a protected activity

when seeking an accommodation for her disability. She was ultimately

terminated from her position of employment with Bennett County.

Termination from employment is an adverse employment action. Hill,

737 F.3d at 1219. Joyce argues the “evidence of a causal connection” between

her seeking an accommodation and her termination “is temporal proximity[.]”

Id. She contends the brief period of five days between her appearance before

the Bennett County Board of Directors on February 26, 2015, seeking an

accommodation from the Board of Directors, and her termination on March 2,

                                        30
2015, establishes Bennett County terminated her for seeking the

accommodation.

      Bennett County acknowledges that summary judgment is not

appropriate on this element. “Bennett County understands that there may be

a genuine dispute between the parties as to the basis of Joyce’s termination

. . . .” (Docket 21 at p. 19).

      Summary judgment on count II, Joyce’s ADA retaliatory discharge claim,

must be denied.

      Before moving to plaintiffs’ other claims, the court must point out that

compensatory and punitive damages are not available on retaliation claims

brought under 42 U.S.C. § 12203.

      [T]he 1991 Civil Rights Act does not expand the remedies available
      to a party bringing an ADA retaliation claim against an employer
      and therefore compensatory and punitive damages are not available.
      A close reading of the plain language of [42 U.S.C.] § 1981a(a)(2)
      makes it clear that the statute does not contemplate compensatory
      and punitive damages for a retaliation claim under the ADA.
      Section 1981a(a)(2) permits recovery of compensatory and punitive
      damages (and thus expands the remedies available under [42
      U.S.C.] § 2000e-5(g)(1) ) only for those claims listed therein. With
      respect to the ADA, § 1981a(a)(2) only lists claims brought under
      §§ 12112 or 12112(b)(5). Because claims of retaliation under the
      ADA (§ 12203) are not listed, compensatory and punitive damages
      are not available for such claims. Instead, the remedies available
      for ADA retaliation claims against an employer are limited to the
      remedies set forth in § 2000e-5(g)(1).

Kramer v. Banc of America Securities, LLC, 355 F.3d 961, 965 (7th Cir. 2004).

See also EECO v. CRST International, Inc., 351 F. Supp. 3d 1163, 1185 (N.D.

Iowa 2018) (“The Eighth Circuit Court of Appeals has not opined on whether

                                       31
retaliation or interference claims may provide the basis for an award of

compensatory or punitive damages. Most courts to consider the issue,

however, including two district courts within the Eighth Circuit, have followed

the Seventh Circuit’s rationale in Kramer.”) (references omitted).

      “In the absence of a right to recover compensatory and punitive damages,

plaintiff is entitled only to equitable relief on the retaliation and interference

claims. . . . The Court therefore finds that plaintiff is not entitled to a trial by

jury on plaintiff's retaliation and interference claims.” CRST Int’l, Inc., 351 F.

Supp. 3d at 1186 (referencing 42 U.S.C. § 2000e-5(g)(1)).

      Joyce’s claim for compensatory and punitive damages on her retaliation

claim must be dismissed. If the retaliation claim is proven at trial, Joyce’s

remedies are limited to reinstatement and back pay. At that point, Joyce’s

retaliation claim remedies will be resolved by a court trial. Id.

      2. UNLAWFUL DISCHARGE FOR SEEKING UNEMPLOYMENT BENEFITS

      In count III of plaintiffs’ complaint, Joyce alleges Bennett County

terminated her in retaliation for filing for state unemployment insurance

benefits. (Docket 1 at p. 14-15). “A retaliation claim under the ADA . . .

requires a but-for causal connection between the employee’s assertion of her

. . . rights and an adverse action by the employer.” Oehmke v. Medtronic,

Inc., 844 F.3d 748, 758 (8th Cir. 2016) (citing University of Texas Southwest

Medical Center v. Nassar, 570 U.S. 338, 352 (2013)). An ADA retaliation claim

follows the same direct evidence or burden-shifting analysis employed in

                                          32
discrimination claims. EEOC v. Product Fabricators, Inc., 763 F.3d 963, 972

(8th Cir. 2014).

      “The defense can rebut a retaliation claim by showing a ‘non retaliatory

reason for the adverse employment action.’ ” Green, 459 F.3d at 914 (citing

Rheineck v. Hutchinson Tech., Inc., 261 F.3d 751, 757 (8th Cir. 2001)). “If the

defendant can show a legitimate reason, the plaintiff must show that the given

reason was only a pretext for discrimination.” Id. (citing Gilooly v.

Missouri Department of Health & Senior Services, 421 F.3d 734, 739 (8th Cir.

2005)).

      To assert she was engaged in a protected activity, Joyce is required to

make a prima facie showing she was engaged in a proceeding under the

retaliation provision of the ADA. Green, 459 F.3d at 914. Joyce argues

Burlington Northern Santa Fe Railway v. White, 548 U.S. 53 (2006), supports

her ADA retaliation claim. (Docket 27 at p. 11). White involved a Title VII

discrimination claim. White, 548 U.S. at 56. The “antiretaliation provision”

of Title VII “prohibits an employer from ‘discriminating against’ an employee

. . . because that individual ‘opposed any practice’ made unlawful by Title VII

or ‘made a charge, testified, assisted, or participated in’ a Title VII proceeding

or investigation.” Id. (citing 42 U.S.C. § 2000e-3(a)). The Supreme Court held

“[t]he scope of the antiretaliation provision extends beyond workplace-related

or employment-related retaliatory acts and harm.” Id. at 67. “In our view, a

plaintiff must show that a reasonable employee would have found the

                                         33
challenged action materially adverse, “which in this context means it well might

have ‘dissuaded a reasonable worker from making or supporting a charge of

discrimination.’ ” Id. at 68 (citing Rochon v. Gonzales, 438 F.3d 1211, 1219

(C.A.D.C. 2006) (quoting Washington v. Illinois Department of Revenue, 420

F.3d 658, 662 (7th Cir. 2005)). “The antiretaliation provision seeks to prevent

employer interference with ‘unfettered access’ to Title VII’s remedial

mechanisms. . . . It does so by prohibiting employer actions that are likely ‘to

deter victims of discrimination from complaining to the EEOC,’ the courts, and

their employers.” Id. (citing Robinson v. Shell Oil Co., 519 U.S. 337, 345

(1997) (“Insofar as § 704(a) expressly protects employees from retaliation for

filing a ‘charge’ under Title VII, and a charge under § 703(a) alleging unlawful

discharge would necessarily be brought by a former employee, it is far more

consistent to include former employees within the scope of ‘employees’

protected by § 704(a).”). The Court “phrase[d] the standard in general terms

because the significance of any given act of retaliation will often depend upon

the particular circumstances. Context matters.” Id. at 69.

      Joyce also argues Ward v. Wal-Mart Stores, Inc., 140 F. Supp. 2d 1220

(D.N.M. April 19, 2001), supports her position. (Docket 27 at p. 12). In

Ward, the court found that Wal-Mart’s reason for opposing plaintiff’s

unemployment benefits application was not based on the only statutory

allowed reason: wrongful conduct. Ward, 140 F. Supp. 2d at 1231. Rather,

the court found Wal-Mart appealed the application because its “policy at the

                                        34
time was to appeal all unemployment . . . awards as a matter of course.” Id.

Addressing the pretext element of a retaliation claim, the court found

“[b]ecause Wal-Mart had no legitimate basis for appeal, a reasonable factfinder

could find the company’s proffered explanation to be unworthy of credence.”

Id. at 1232. For that reason, the court denied Wal-Mart’s motion for summary

judgment on Ward’s ADA retaliation claim. Id. In Ward, the court concluded

the earlier filing of an EEOC claim by Ward was the “protected activity.” Id. at

1230. Further, the Ward court focused on the pretextual explanation for Wal-

Mart’s opposition to Ward’s unemployment benefits award. The court did not

consider whether the application for unemployment benefits was a protected

activity. The court finds Ward unpersuasive and it does not provide good

guidance on the issues presented in Joyce’s case.

      Asserting an unemployment benefits claim is associated with the

economic impact of losing one’s job and is not associated with asserting a right

under the ADA. Whether asserting one’s own unemployment compensation

claim or testifying during an administrative hearing on behalf of another

individual seeking unemployment benefits, the conduct is not a protected

activity under the ADA. See Edwards v. Creoks Mental Health Services, Inc.,

505 F. Supp. 2d 1080, 1093 n.4 (N.D. Okla. 2007) (“[F]iling for unemployment

compensation is not a protected activity under the ADA[.]”); Hamilton v. New

Horizons Home Healthcare Limited Liability Co., No. 1:16-CV-399, 2018 WL

3633951, at *5 (N.D. Ind. July 31, 2018) (“[T]estifying at an administrative

                                       35
proceeding regarding unemployment benefits is not a protected activity under

the ADA. . . . Because Sorah was not engaging in protected activity under the

ADA by filing for unemployment—a proceeding completely unrelated to the

ADA—the Plaintiff’s testimony at the [Indiana Department of Workforce

Development] hearing necessarily cannot have been aiding or encouraging

Sorah in a protected activity under the ADA.”). See also Small v. WW Lodging,

Inc., 106 F. App’x 505, 508 (7th Cir. 2004) (“[A]pplying for unemployment

benefits is not activity protected under Title VII.”); McDonald-Cuba v. Santa Fe

Protective Services, Inc., 644 F.3d 1096, 1102 (10th Cir. 2011) (“While we have

recognized that an employer’s opposition to an unemployment benefits claim

may represent an adverse employment action . . . McDonald–Cuba fails to cite

any authority recognizing an application for unemployment benefits, without

more, as a form of protected activity under Title VII.”) ( referencing Williams v.

W.D. Sports, N.M., Inc., 497 F.3d 1079, 1090-91 (10th Cir. 2007) (emphasis in

original)); Gentile v. DES, Properties, Inc., No. 3:08-CV-2330, 2012 WL

2792347, at *7 (M.D. Pa. July 9, 2012) (“The Court finds as a matter of law that

[an application for unemployment compensation] do[es] not constitute

protected activity under a Title VII retaliation claim.”); Dannenbring v. Wynn

Las Vegas, LLC, No. 2:12-CV-00007, 2012 WL 3317500, at *3 (D. Nev. Aug. 13,

2012) (“[A]n application for unemployment benefits does not constitute

protected activity under Title VII.”); Edwards, 505 F. Supp. 2d at 1093 (“[F]iling

for unemployment compensation [is] entirely unrelated to Title VII.”).

                                         36
      In count III, Joyce claims her application for unemployment benefits was

the protected conduct. (Docket 1 ¶ 119). The court finds as a matter of law

the filing of a claim for unemployment benefits is not a “protected activity”

under the ADA. Joyce’s retaliation claim under the ADA fails. Green, 459

F.3d at 914.

      Joyce’s retaliation claim fails for another reason. In Riggs, the South

Dakota Supreme Court found:

      [T]he filing of [Joyce’s] first charge of discrimination on March 16
      could not have had any causal connection to the Hospital’s decision
      to oppose her unemployment-insurance claim until the Hospital
      received notice of that charge on March 18. But [SDDHR] found
      that the Hospital’s opposition to [Joyce’s] unemployment-insurance
      claim occurred before the Hospital received notice of [her] first
      charge of discrimination. A review of the record does not create a
      definite and firm conviction that this finding is erroneous.

Riggs, 915 N.W.2d at 160 n.2 (internal citation and quotation marks omitted).

Had the court found filing for unemployment benefits was a protected activity,

the undisputed facts in this case show that Bennett County’s challenge to

Joyce’s unemployment claim occurred before she filed the first charge of

discrimination. The court finds as a matter of law Bennett County’s challenge

was neither unreasonable nor connected to the assertion of her ADA rights.

Oehmke, 844 F.3d at 758.

      Defendant’s summary judgment motion as to count III is granted.

Count III of plaintiffs’ complaint is dismissed.




                                         37
II.   INTENTIONAL OR RECKLESS INFLICTION OF EMOTIONAL
      DISTRESS

      Count IV of plaintiffs’ complaint alleges Bennett County “engaged in

extreme and outrageous conduct” and “either intentionally or recklessly caused

Joyce . . . to suffer extreme and disabling emotional distress.” (Docket 1

¶ 123). In this count, Joyce alleges:

      ]Bennett County] repeatedly rejected [Joyce’s] requests that [Bennett
      County] accommodate her disability, delaying its responses to her
      accommodation requests, insulting and demeaning her when she
      demonstrated symptoms of depression, forcing Joyce to take
      unnecessary action to present her requests, rejecting her requests
      despite medical documentation validating her claim, retaliating
      against her by terminating her employment, further retaliating
      against her by opposing her claim for unemployment insurance
      benefits in bad faith, and further retaliating against her by
      terminating her husband.

Id.

      This is a state law claim. “[A] federal court exercising supplemental

jurisdiction [over state-law claims] is bound to apply the substantive state law

governing the claims.” Emmenegger v. Bull Moose Tube Co., 324 F.3d 616,

624 n.9 (8th Cir. 2003).

      In South Dakota, to prevail on an intentional infliction of emotional

distress claim a plaintiff must prove the following:

      (1)   [A]n act by the defendant amounting to extreme and
            outrageous conduct;

      (2)   [I]ntent on the part of the defendant to cause the plaintiff
            severe emotional distress;



                                        38
      (3)    [T]he defendant’s conduct was the cause-in-fact of plaintiff’s
             distress; and

      (4)    [T]he plaintiff suffered an extreme disabling emotional
             response to defendant’s conduct.

Estate of Johnson by and through Johnson v. Weber, 898 N.W.2d 718, 726

(S.D. 2017) (internal citation omitted). “[T]he tort of intentional infliction of

emotional distress includes liability on the part of the defendant for reckless

conduct resulting in emotional distress.” Id. (citing Petersen v. Sioux Valley

Hospital Association, 491 N.W.2d 467, 469 (S.D. 1992)). In Petersen, the

South Dakota Supreme Court “specifically [found] that the tort of intentional

infliction of emotional distress encompasses liability for reckless infliction of

emotional distress . . . .” Petersen, 491 N.W.2d at 469.

      “Proof under this tort must exceed a rigorous benchmark.” Estate of

Johnson by and through Johnson, 898 N.W.2d at 726 (internal citation

omitted). “For conduct to be ‘outrageous,’ it must be so extreme in degree as

to go beyond all possible bounds of decency, and to be regarded as atrocious,

and utterly intolerable in a civilized community.” Id. (internal citation

omitted). “The extreme and outrageous character of the conduct may arise

from the actor’s knowledge that the other is particularly susceptible to

emotional distress by reason of some physical or mental condition or

peculiarity.” Ruane v. Murray, 380 N.W.2d 362, 364 (S.D. 1986) (citing

Restatement (Second) of Torts § 46, Comment f (1965)). “The requirement that

the conduct be extreme and outrageous reflects [the South Dakota Supreme

                                         39
Court’s] concern with the difficulties surrounding proof of the existence of

severe emotional harm, and proof of a causal relationship between the injury

and the defendant’s conduct. If the conduct is gross and extreme it is more

probable that the plaintiff did, in fact, suffer the emotional distress alleged.”

Tibke v. McDougall, 479 N.W.2d 898, 907 (S.D. 1992). The South Dakota

Supreme Court applies this standard because “the requirement of extreme and

outrageous conduct as a condition of recovery will avoid litigation ‘in the field of

bad manners, where relatively minor annoyances had better be dealt with by

instruments of social control other than law.’ ” Id. (internal citation omitted).

      “The question whether the defendant’s conduct was extreme and

outrageous is initially for the trial court.” Estate of Johnson by and through

Johnson, 898 N.W.2d at 726 (internal citation omitted). See also Tibke,

479 N.W.2d at 907 (“The determination of outrageous conduct by the

defendant is initially for the court.”); Christensen v. Quinn, 45 F. Supp. 3d

1043, 1091 (D.S.D. 2014) (“Whether conduct is ‘extreme enough to permit

recovery’ is a question of law.”) (citing Reeves v. Reiman, 523 N.W.2d 78, 83

(S.D. 1994)).

      “The tort of intentional infliction of emotional distress requires no proof

of physical injury or actual pecuniary loss.” Henry v. Henry, 604 N.W.2d 285,

288 (S.D. 2000). The conduct must, however, be “calculated to cause, and

does cause, mental distress of a very serious kind.” Tibke, 479 N.W.2d at 907

(internal citation omitted). “It has not been enough that the defendant has

                                         40
acted with an intent which is tortious or even criminal, or that he has intended

to inflict emotional distress, or even that his conduct has been characterized by

‘malice,’ or a degree of aggravation which would entitle the plaintiff to punitive

damages for another tort.” Christensen, 45 F. Supp. 3d at 1091 (citing

Restatement (Second) of Torts § 46 cmt. d (1965)).

      Joyce asserts Bennett County’s “conduct was extreme and outrageous.”

(Docket 27 at p. 14). The court already found Joyce’s request for an

accommodation was not reasonable. 32 The undisputed facts articulated

earlier in this order do not comport with Joyce’s argument that Bennett County

“obstructed [her] attempts to even get on the board meeting agenda.” 33

Finally, the court concluded Bennett County’s resistance to Joyce’s

unemployment claim was neither unreasonable nor a violation of the ADA. 34

      The court finds that reasonable minds could not differ and as a matter of

law the decisions of Bennett County were neither extreme nor outrageous

conduct nor was the conduct “calculated to cause . . . mental distress of a very

serious kind.” Tibke, 479 N.W.2d at 907. See also Christensen, 45 F. Supp.

3d at 1091 (defendant’s “actions, while questionable, possibly tortious, and

found by [a magistrate judge] to be unconstitutional, do not go beyond all




       Supra, at p. 29.
      32



       Compare, supra, at p. 16-17 and Docket 27 at p. 14.
      33



       Supra, at p. 38.
      34



                                        41
possible bounds of decency. The rigorous benchmark has not been met in this

case, and all defendants are entitled to summary judgment on [the intentional

infliction of emotional distress claim].”); Groseth International,

Inc., v. Tenneco, Inc., 410 N.W.2d 159, 169 (S.D. 1987) (“The trial court did not

find any evidence of unreasonable conduct by [defendant] or any evidence that

[defendant’s conduct] was intended or calculated to cause any mental

distress.”).

       Bennett County is entitled to summary judgment on Joyce’s intentional

infliction of emotional distress claim. Count IV of plaintiffs’ complaint is

dismissed.

III.   ALFRED’S CLAIMS

       1. THIRD-PARTY RETALIATION

       Count V of plaintiffs’ complaint asserts a third-party retaliation claim

against Bennett County because it terminated Alfred “as a means of further

retaliation against Joyce[.]” (Docket 1 ¶ 126). Alfred alleges Bennett County

violated his “rights under 42 U.S.C. § 12203[a] 35 and S.D.C.L. § 20-13-26.”

Id. ¶ 127.

       Under the participation clause of the ADA, an employer is prohibited

from discriminating against an individual who has “assisted, or participated in

any manner in an investigation, proceeding, or hearing under this chapter.”


       The court believes plaintiffs intended to reference 42 U.S.C. § 12203(a),
       35

the participation clause of the ADA.

                                         42
42 U.S.C. § 12203(a). “[T]he purpose of Title VII is to protect employees from

their employers’ unlawful actions.” Thompson v. North American Stainless,

LP, 562 U.S. 170, 178 (2011). “[A] plaintiff may not sue unless he falls within

the ‘zone of interests’ sought to be protected by the statutory provision whose

violation forms the legal basis for his complaint.” Id. at 177 (internal

quotation marks and citation omitted). The Court “described the ‘zone of

interests’ test as denying a right of review if the plaintiff’s interests are so

marginally related to or inconsistent with the purposes implicit in the statute

that it cannot reasonably be assumed that Congress intended to permit the

suit.” Id. at 178 (internal quotation marks and citation omitted). “We hold

that the term ‘aggrieved’ in Title VII incorporates this test, enabling suit by any

plaintiff with an interest arguably sought to be protected by the statute . . .

while excluding plaintiffs who might technically be injured in an Article III

sense but whose interests are unrelated to the statutory prohibitions in Title

VII.” Id. at 178-179 (internal quotation marks, brackets and citation omitted).

      The EEOC “counsels that Title VII ‘prohibits retaliation against someone

so closely related to or associated with the person exercising . . . her statutory

rights that it would discourage or prevent the person from pursuing those

rights.’ ” Id. at 179 (J. Ginsberg, concurring) (quoting EEOC Compliance

Manual § 8–II(C)(3) (1998) (internal reference omitted). “Such retaliation ‘can

be challenged . . . by both the individual who engaged in protected activity and

the relative, where both are employees.’ ” Id. (quoting Compliance Manual

§ 8–II(B)(3)(c) (internal reference omitted).

                                          43
      “At a minimum there would have to be factual allegations of

discrimination against a member of a protected group and the beginning of a

proceeding or investigation under Title VII.” Brower v. Runyon, 178 F.3d

1002, 1006 (8th Cir. 1999). “An inference of retaliatory motive may be

supported by evidence that the defendant was aware of protected activity and

that the date of the adverse employment action closely followed such activity.”

Id. The retaliation clause exists to “protect proceedings and activities which

occur in conjunction with or after the filing of a formal charge with the

[EEOC].” EEOC v. Total Systems Services, 221 F.3d 1171, 1174 (11th Cir.

2000). See also Hatmaker v. Memorial Medical Center, 619 F.3d 741 (7th Cir.

2010):

      The participation clause prohibits retaliation against an employee
      who has made a charge, testified, assisted, or participated in any
      manner in an investigation, proceeding, or hearing under Title VII.
      A purely internal investigation does not involve a charge, or
      testimony, and neither is it a proceeding or a hearing. To bring an
      internal investigation within the scope of the clause we would have
      to rewrite the statute. We therefore join the courts that interpret
      the participation clause as being limited to official investigations.

Id. at 747 (internal quotation marks omitted) (referencing Total System

Services, Inc., 221 F.3d at 1174; Brower, 178 F.3d at 1006; Vasconcelos v.

Meese, 907 F.2d 111, 113 (9th Cir. 1990)).

      A plaintiff may assert a claim for retaliation even where the underlying

claim for disability discrimination fails. All that is required is that Joyce held




                                        44
a good faith belief that her requested accommodation was appropriate. Heilser

v. Metropolitan Council, 339 F.3d 622, 632 (8th Cir. 2003).

      “The plaintiff’s ultimate burden in a Title VII retaliation case is to prove

an impermissible retaliatory motive was the ‘but-for cause’ of the adverse

employment action.” Donathan v. Oakley Grain, Inc., 861 F.3d 735, 739 (8th

Cir. 2017) (citing University of Texas Southwestern Medical Center, 570 U.S. at

360 (“Title VII retaliation claims must be proved according to traditional

principles of but-for causation . . . . This requires proof that the unlawful

retaliation would not have occurred in the absence of the alleged wrongful

action or actions of the employer.”). “[T]emporal proximity serves as . . . strong

evidence of causation . . . .” Id. at 741.

      Bennett County argues Alfred acknowledged only engaging in two

activities to assist Joyce in her first charge of discrimination. (Docket 21 at

p. 38-40). According to Bennett County those were: (1) taking pictures of the

doors at Bennett County, which Joyce was accused of slamming on her way

out of a meeting of the Board of Directors of Bennett County; and (2) attending

Joyce’s unemployment benefits hearing. Id. at p. 38.

      Alfred submits he “has presented sufficient facts in the record to

demonstrate that he participated in a protected activity.” (Docket 27 at p. 16).

Alfred argues “[h]e assisted Joyce with her attempts to have [Bennett County]

accommodate Joyce’s disability.” Id. The conduct Alfred identifies within his

course of “protected activity” was: delivering letters to the Bennett County

                                        45
board members; taking pictures of the doors; trying to persuade Bennett

County to allow Joyce to return to ambulance duty after her termination; and

assisting Joyce with her unemployment benefits claim. Id. Alfred asserts

because he was fired “within a matter of weeks,” this “temporal proximity tends

to show his termination was caused by his participation in a protected activity

rather than legitimate reasons.” Id.

      From the undisputed factual summary above, Alfred’s activities related to

Joyce’s ADA discrimination claim were the following: 36

      On January 13, 2015, Alfred delivered Joyce’s accommodation
      request together and the completed medical inquiry form to CEO
      Martin. (Docket 1 ¶ 48).

      On March 2, 2015, Alfred delivered copies of Joyce’s termination
      grievance appeal to the members of the Board of Directors of
      Bennett County. Id. ¶ 66.

      On March 11, 2015, Alfred delivered to CEO Martin an envelope
      addressed to “whom it may concern,” containing Joyce’s appeal of
      her termination. (Dockets 1 ¶ 72 & 6 ¶ 72). Alfred also e-mailed
      CEO Martin asking her to reconsider the decision to not permit
      Joyce to work as an EMT on the ambulance crew. (Docket 1
      ¶ 73).



      36On  February 26, 2015, Joyce appeared at a meeting of the Bennett
County Board of Directors. (Dockets 1 ¶ 62 & 6 ¶ 62). When instructed to
follow the proper grievance procedure Joyce stormed out of the room, slamming
the door. (Docket 1 ¶ 59). Albert later took pictures of the door to show that
anyone could be accused of slamming the door because it closed so easily. It
is unclear when this activity occurred or how Alfred believes it is related to
Joyce’s ADA claim. Taking these photographs does not rise to the level of
proof of his assistance to Joyce or his participation in her ADA discrimination
claim. Thompson, 562 U.S. at 178.


                                       46
      Joyce filed her first Charge of Discrimination on March 11, 2015, with

SDDHR. While an employee of Bennett County, Alfred’s activities undertaken

to support his wife do not rise to the level of assistance or participation

contemplated by § 12203(a). These de minimus activities and Alfred’s interest

in supporting Joyce are “so marginally related to or inconsistent with the

purposes implicit in [42 U.S.C. §12203(a)] that it cannot reasonably be

assumed that Congress intended to permit” him to assert a retaliation claim on

these facts. Thompson, 562 U.S. at 178.

      Alfred’s support of Joyce after March 11, 2015, does not fare any better.

On March 19, 2015, Alfred met with CEO Martin and HR Director Peil. Alfred

asked if Joyce could continue to work for the Bennett County ambulance

service. This single conversation is only marginally related, at best, to Joyce’s

ADA claim and “it cannot reasonably be assumed that Congress intended to

permit” him to assert a retaliation claim based on this isolated fact. Id.

      While Alfred’s conversation with CEO Martin and HR Director Peil

occurred after Joyce’s Charge of Discrimination, his effort to get Joyce at least

partial re-employment is far removed from his termination on June 2, 2015.

Alfred fails to satisfy his burden at this stage to show that his single

conversation with these Bennett County officials was the “but-for cause” of his

termination. Donathan, 861 F.3d at 739.

      Alfred’s third-party retaliation claim fails for another reason. The

justification for Alfred’s termination on June 2, 2015, according to Bennett

                                         47
County included: substandard performance, insubordination, not following the

proper chain of command, overstepping the scope of his practice or authority

and past unauthorized use of the ambulance for personal errands. Because

Bennett County has shown legitimate reasons for terminating Alfred, he “must

show that the given reason[s were] only a pretext for discrimination.” Green,

459 F.3d at 914.

      The court is required to “keep in mind that ‘[f]ederal courts do not sit as

a super-personnel department that reexamines an entity’s business decisions

. . . . Rather, [the court’s] inquiry is limited to whether the employer gave an

honest explanation of its behavior.’ ” Wilking v. County of Ramsey, 153 F.3d

869, 873 (8th Cir. 1998) (citing Harvey v. Anheuser-Busch, Inc., 38 F.3d 968,

973 (8th Cir. 1994)). In this process,

      [The] trial judge is allowed to decide on a motion for summary
      judgment that the evidence is insufficient for a reasonable trier of
      fact to infer discrimination even though the plaintiff may have
      created a factual dispute as to the issue of pretext. . . . To
      demonstrate pretext, a plaintiff must present sufficient evidence to
      demonstrate both that the employer’s articulated reason for the
      adverse employment action was false and that discrimination was
      the real reason. . . . This burden will not be met by simply showing
      that the reason advanced by the employer was false; rather, [the
      plaintiff] must demonstrate that a discriminatory animus lies
      behind the defendants’ neutral explanations. . . . Specifically, the
      plaintiff must do more than simply create a factual dispute as to the
      issue of pretext; he must offer sufficient evidence for a reasonable
      trier of fact to infer discrimination.

Id. at 874 (internal citations and quotation marks omitted) (emphasis in

original).


                                         48
      “[M]ore substantial evidence of discrimination is required to prove

pretext, because evidence of pretext is viewed in the light of [the employer’s]

legitimate, non-discriminatory explanation.” Jones v. United Parcel Service,

Inc., 461 F.3d 982, 992 (8th Cir. 2006). “To succeed at this stage . . .

plaintiff[] must prove the prohibited reason was a determinative factor in [the

employer’s] decision . . . .” Id.

      Alfred fails to show pretext. He acknowledges Bennett County had

reason to be concerned he was not available by cell telephone service on a

24-hour basis and that his ambulance trips far exceeded the reasonable time

period required to transport a patient from Martin, South Dakota, to Rapid

City, South Dakota. Further, Bennett County’s assertion Alfred overstepped

his authority with the medical staff providing health care to patients requiring

ambulance transportation to other facilities is unchallenged.

      The period between the March 19 conversation and his termination on

June 2 also diminishes the probability that the two events were connected.

See Kipp v. Missouri Highway & Transportation Commission, 280 F.3d 893,

897 (8th Cir. 2002) (“[T]he interval of two months between the complaint and

[plaintiff’s] termination so dilutes any inference of causation that we are

constrained to hold as a matter of law that the temporal connection could not

justify a finding [of causation].”) (some brackets omitted); Brower, 178 F.3d at

1007 (Plaintiff “failed to offer evidence sufficient to support a finding of a causal



                                         49
connection between this visit and the subsequent adverse employment

action.”).

      Alfred’s third-party retaliation claim fails as a matter of law.

Defendant’s motion for summary judgment on count V is granted. Count V of

plaintiffs’ complaint is dismissed.

      2. RETALIATION

      Count VI of plaintiffs’ complaint alleges Bennett County “unlawfully

retaliated against [Alfred] when it terminated his employment because he

assisted and encouraged Joyce . . . in her efforts to enforce her rights

[guaranteed by the ADA and the South Dakota Human Relations Act].”

(Docket 1 ¶ 130). Alfred’s count VI retaliation claim differs from his third-

party retaliation claim in that count VI is based on 42 U.S.C. § 12203(b). Id.

at 131. That section provides that it is “unlawful to coerce, intimidate,

threaten, or interfere with any individual in the exercise or enjoyment of, or on

account of his . . . having exercised or enjoyed, or on account of his . . . having

aided or encouraged any other individual in the exercise or enjoyment of, any

right granted or protected by this chapter.” 42 U.S.C. § 12203(b).

      “A plaintiff alleging an interference claim under [§ 122023(b)] must show

that 1) [Alfred] engaged in activity statutorily protected by the ADA; 2) [Alfred]

engaged in, or aided or encouraged [Joyce] in, the exercise or enjoyment of ADA

protected rights; 3) [Bennett County] interfered on account of [Alfred’s]

protected activity; and 4) [Bennett County was] motivated by an intent to

                                         50
discriminate.” CRST Int’l, Inc., 351 F. Supp. 3d at 1181 (referencing Frakes v.

Peoria School District No. 150, 872 F.3d 545, 550-51 (7th Cir. 2017) (citations

omitted)).

      It is not necessary for Joyce to have prevailed on her ADA claim for Alfred

to be protected under § 12203(b), “as long as she had a good faith belief that

. . . [her] accommodation [request] was appropriate.” Heilser, 339 F.3d at 632.

For purposes of analysis of Alfred’s retaliation claim, the court presumes that

Joyce was engaged “in the exercise . . . of [her] ADA protected rights.” CRST

Int’l, Inc., 351 F. Supp. 3d at 1181.

      For the same reasons articulated in analyzing Alfred’s third-party

retaliation claim, his retaliation claim fails. His single conversation with CEO

Martin and HR Director Peil is only marginally related to Joyce’s ADA claim

and “it cannot reasonably be assumed that Congress intended to permit” him

to assert a retaliation claim based on this isolated fact. Thompson, 562 U.S.

at 178. No reasonable factfinder could conclude this isolated conversation

constituted support of Joyce’s ADA accommodation request. Additionally,

Alfred has not shown this conversation was temporally connected with his

termination three months later. Kipp, 280 F.3d at 897.

      Alfred’s retaliation claim under § 12203(b) fails as a matter of law.

Defendant’s motion for summary judgment on count VI is granted. Count VI

of plaintiffs’ complaint is dismissed.



                                         51
IV.   SOUTH DAKOTA ANTI-DISCRIMINATION CLAIMS

      Plaintiffs’ complaint generally cites South Dakota’s Human Rights Act

(“SDHRA”), S.D.C.L. Chap. 20-13, as an additional basis in support of their

claims. (Docket 1 p. 1). Other than this introductory reference, Joyce’s

causes of action do not reference S.D.C.L. Chap. 20-13. Id. ¶¶ 110-122.

Alfred’s retaliation claims specifically reference S.D.C.L. 20-13-26. Id. ¶¶ 127

& 131. Plaintiffs’ brief in resistance to defendant’s motion for summary

judgment does not address S.D.C.L. Chap. 20-13. See Docket 27.

      The South Dakota Supreme Court instructs that discrimination claims

are to be analyzed under the same framework as claims under Title VII. Huck

v. McCain Foods, 479 N.W.2d 167, 169-70 (S.D. 1991). See also Alexander v.

Avera St. Luke’s Hospital, 768 F.3d 756, 765 (8th Cir. 2014) (“In interpreting

the SDHRA, the South Dakota Supreme Court has followed federal court

decisions construing analogous federal anti-discrimination statutes.”)

(referencing Huck, 479 N.W.2d at 169-70). Because plaintiffs’ state claims are

premised on the same factual bases as their ADA claims, the court resolves

plaintiffs’ SDHRA claims in the same manner as their ADA claims.

                                      ORDER

      Based on the above analysis, it is

      ORDERED that defendant’s motion for summary judgment (Docket 20) is

granted in part and denied in part.



                                       52
      IT IS FURTHER ORDERED that count I of plaintiffs’ complaint, Failure to

Accommodate, is dismissed with prejudice.

      IT IS FURTHER ORDERED that defendant’s motion for summary

judgment as to count II of plaintiffs’ complaint, Retaliatory Discharge, is

granted in part and denied in part. Joyce’s claim for compensatory and

punitive damages on this claim is dismissed. Joyce’s right to relief, if the

claim is proven at trial, is limited to reinstatement and back pay. Count II to

be resolved by a court trial.

      IT IS FURTHER ORDERED that count III of plaintiffs’ complaint,

Retaliation, is dismissed with prejudice.

      IT IS FURTHER ORDERED that count IV of plaintiffs’ complaint,

Intentional Infliction of Emotional Distress, is dismissed with prejudice.

      IT IS FURTHER ORDERED that count V of plaintiffs’ complaint, Third-

Party Retaliation, is dismissed with prejudice.

      IT IS FURTHER ORDERED that count VI of plaintiffs’ complaint,

Retaliation, is dismissed with prejudice.

      IT IS FURTHER ORDERED that plaintiffs’ SDHRA claims are resolved in

the same manner as the corresponding ADA claims.

      Dated March 31, 2019.

                                BY THE COURT:
                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                CHIEF JUDGE


                                        53
